Title: From Thomas Jefferson to William Roscoe, 27 December 1820
From: Jefferson, Thomas
To: Roscoe, William

thro depmt of State.
 Dear Sir
Monticello
Dec. 27. 20.
Your letter recieved more than a twelve month ago, with the two tracts on penal jurisprudence; and the literary institution of Liverpool, ought long since to have called for the thanks I now return, had it been in my power sooner to have tendered them. but a long continuance of ill health has suspended all power of answering the kind attentions with which I have been honored during it: and it is only now that a state of slow and uncertain convalescence enables me to make acknolegements which have been so long and painfully delayed. the treatise on penal jurisprudence I read with great pleasure. Beccaria had demonstrated general principles: but practical applications were difficult. our states are trying them with more or less success: and the great light you have thrown on the subject will, I am sure, be useful to our experiment. for the thing as yet, is but in experiment. your Liverpool institution will also aid us in the organisation of our new University, an establishment now in progress in this state, and to which my remaining days and faculties will be devoted. when ready for it’s Professors, we shall apply for them chiefly to your island. were we content to remain stationary in science, we should take them from among ourselves: but, desirous of advancing, we must seek them in countries already in advance: and identity of language points to our best resource. to furnish inducements, we provide for the Professors separate buildings in which themselves & their families may be handsomely and comfortably lodged, and to liberal salaries will be added lucrative perquisites. this institution will be based on the illimitable freedom of the human mind. for here we are not afraid to follow truth wherever it may lead, nor to tolerate any error so long as reason is left free to combat it.We are looking with wonder at what is passing among you. it‘Resembles ocean into tempest wrought,To waft a feather, or to drown a fly.’there must be something in these agitations more than meets the eye of a distant spectator. your queen must be used in this, as a rallying point merely, around which are gathering the discontents of every quarter and character. if these flowed from theories of government only, and if merely from the heads of speculative men, they would admit of parley, of negociation, of management. but I fear they are the workings of hungry bellies which nothing but food will fill and quiet. I sincerely wish you safely out of them. circumstances have nourished between our kindred countries angry dispositions which both ought long since to have banished from their bosoms. I have ever considered a cordial affection as the first interest of both. no nation on earth can hurt us so much as yours; none be more useful to you than ours. the obstacle, we have believed, was in the obstinate and unforgiving temper of your late king, and a continuance of his prejudices kept up from habit after he was withdrawn from power. I hope I now see symptoms of sounder views in your government; in which I know it will be cordially met by ours, as it would have been by every administration which has existed under our present constitution. none desired it more cordially than myself, whatever different opinions were impressed on your government by a party who wished to have it’s weight in their scale as it’s exclusive friends.My antient friend and classmate, James Maury, informs me by letter, that he has sent me a bust which I shall recieve with great pleasure and thankfulness, and shall arrange in honorable file with those of some cherished characters. will you permit me to place here my affectionate souvenirs of him, and accept for yourself the assurance of the highest consideration and esteem.Th: Jefferson